Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 16, 2014

                                       No. 04-14-00608-CV

                            IN THE INTEREST OF JCR, ET. AL.,

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-02092
                      Honorable Charles E. Montemayor, Judge Presiding

                                          ORDER
        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of her right to file her own brief and provided appellant with
a form motion for requesting the appellate record. See Kelly v. State, No. PD-07-02-13, 2014
WL 2865901, at *3 (Tex. Crim. App. June 25, 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex.
App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San
Antonio 1996, no pet.); see also In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at * 4
(Tex. App.—San Antonio May 21, 2003, no pet.) (applying Anders procedure in appeal from
termination of parental rights). The State has filed a letter waiving its right to file an appellee’s
brief unless the appellant files a pro se brief.

        If the appellant desires to request the appellate record, she must file the motion requesting
the record within ten days from the date of this order. If appellant desires to file a pro se brief,
she must do so within twenty days from the date of this order. See Bruns, 924 S.W.2d at 177 n.1.
If the appellant files a pro se brief, the State may file a responsive brief no later than twenty days
after the date the appellant’s pro se brief is filed in this court. It is further ORDERED that the
motion to withdraw, filed by appellant’s counsel, is HELD IN ABEYANCE pending further
order of the court.

        The pending motion for extension of time to file the notice of appeal is MOOT. The
notice of appeal was timely filed.

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2014.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court